IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10105
                        Conference Calendar



JACK H. CLAY, JR.,

                                         Plaintiff-Appellant,


versus

INTERNAL REVENUE SERVICE; IRVING, TX,
CITY OF; CITY OF IRVING POLICE DEPARTMENT;
GARY BOOTH, Director, Internal Revenue Service;
BRYAN BAYLESS, Agent; VICTOR VASQUEZ;
HUTCHINSON, Officer, Police Department;
BURGDORF, Officer, Irving Police Department;
BAILEY, Officer, Irving Police Department;
JOBE, Supervisor, Irving Police Department;
JOHN DOES, 1-15; JANE DOES, 1-15,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-629-D
                        - - - - - - - - - -
                          August 21, 1996
Before KING, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jack Hammond Clay, Jr., appeals the dismissal of his civil

rights action under 42 U.S.C. § 1983.   He argued in the district

court that the defendants violated his constitutional rights

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10105
                               - 2 -

because they seized, pursuant to an administrative levy, Clay’s

1987 BMW from his carport in an attempt to collect outstanding

federal income taxes.   The district court dismissed Clay’s

complaint on summary judgment.   On appeal, Clay does not address

the merits of the district court's opinion.   His appeal is

frivolous and is dismissed accordingly.   See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987);

5th Cir. R. 42.2.

     We caution Clay that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Clay is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.